UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-4144



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus

NADINE PATRICIA WHETZEL,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Northern Dis-
trict of West Virginia, at Wheeling. Frederick P. Stamp, Jr.,
Chief District Judge. (CR-94-50102)


Submitted:   October 29, 1996          Decided:     November 18, 1996


Before ERVIN, WILKINS, and MICHAEL, Circuit Judges.

Dismissed by unpublished per curiam opinion.


John R. Yeager, Jr., Weirton, West Virginia, for Appellant. Wil-
liam D. Wilmoth, United States Attorney, Sam G. Nazzaro, Assistant
United States Attorney, Wheeling, West Virginia, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant filed an untimely notice of appeal. We dismiss for

lack of jurisdiction. A notice of appeal in a criminal case must be

filed within ten days of the judgment. Fed. R. App. P. 4(b). This

time limit is mandatory and jurisdictional. United States v.
Raynor, 939 F.2d 191, 197 (4th Cir. 1991). The district filed its

judgment on February 5, 1996, and the notice of appeal had to be

filed by February 15, 1996. Although Appellant's notice of appeal

was mailed on February 15, it was received and filed on February
20, 1996. Appellant's failure to note a timely appeal or to either

obtain an extension of time or to make a showing of excusable ne-

glect leaves this court without jurisdiction to consider the merits
of Appellant's appeal. We therefore dismiss the appeal. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                2